Exhibit 10(a)


cbslogo.gif [cbslogo.gif]
51 West 52nd Street
New York, NY 10019    


Lawrence P. Tu
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019


Dear Larry:
April 25, 2018



Reference is made to your employment agreement with CBS Corporation (“CBS”),
dated as of June 1, 2017 (the “Agreement”). All defined terms used without
definitions shall have the meanings provided in the Agreement. This letter, when
fully executed below, shall amend the Agreement as follows:


1.    Paragraphs 7(k)(i)(C) and 7(k)(i)(D) of the Agreement shall be amended by
deleting the references therein to “Effective Date” and replacing it with
“January 1, 2014.”


2.    This letter may be executed in one or more counterparts, including by
facsimile, and all of the counterparts shall constitute one fully executed
agreement. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.


3.    Except as otherwise provided herein, the Agreement shall continue in full
force and effect in accordance with its terms.


If the foregoing correctly sets forth our understanding, please sign, date, and
return this letter to the undersigned for execution on behalf of CBS; after this
letter has been executed by CBS and a fully-executed copy returned to you, it
shall constitute a binding amendment to the Agreement.


 
 
 
Very truly yours,
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony Ambrosio
 
 
 
 
Anthony G. Ambrosio
ACCEPTED AND AGREED:
 
 
Senior Executive Vice President,
 
 
 
 
Chief Administrative Officer &
 
 
 
 
Chief Human Resources Officer
/s/ Lawrence P. Tu
 
 
 
 
Lawrence P. Tu
 
 
 
 
 
 
 
 
 
 
Dated:
4/25/18
 
 
 
 






